DETAILED ACTION
This action is responsive to amendment received 12/22/ 2021. Claims 16-35 are pending examination. 
                              Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16,28,35 are rejected under 35 U.S.C. 103 as being unpatentable over (Haber; Publication  No US 20100072098) in view of (Slomowitz;  Publication  No US 20030038725) .
As per claim 16, Haber discloses an apparatus comprising at least one processor ( [0043]); and at least one memory including computer program code, the at least one memory and the computer program code configured ( [0043] the memory in any electronic device is inherent), with the at least one processor, to cause the apparatus to perform:
 determine a current state of a first alert module and a second alert module of a group of alert modules, wherein a current state of the first alert module is dependent upon at least a current location of the first alert module and a current state of the second alert module is dependent upon at least a current location of the second alert module (determining X- tilted position “current state” of sensor 42 and Y- tilted position “current state” of sensor 46, see Figs 6,8& [0043-0044]); 
based at least in part on satisfaction of a first condition, wherein the first condition defines  one or more current states of the first alert module and/or the second alert module of the group of alert modules ([0020]); and 
provide a second warning signal based at least in part on satisfaction of a second condition ([0021]), wherein the second condition is different than the first condition and the second condition defines one or more current states of the first alert module and/or the second alert module of the group of alert modules ([0021-0022,0043-0044]  tilting the  sensor 46 in Y- position “second condition” is different than tilting the  sensor 42 in X- position first condition ). 
Haber doesn’t explicitly disclose provide a warning signal to a first entity;
However, Slomowitz teaches in abstract transmitting alert signal to remotely-located unit indicating a gate change position .
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Haber and Slomowitz by incorporating the teaching of Slomowitz into the method of Haber .
One skilled in the art would be motivated to modify Haber and Slomowitz as described above in order to provide indication of a orientation change of an entity .
As per claim 28,the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 16 as stated above.
As per claim 35,the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 16 as stated above.
Claim 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over (Haber; Publication  No US 20100072098) in view of (Slomowitz;  Publication  No US 20030038725) in view of (Young;  Publication  No US 20080077020) .

As per claim 26, Haber and Slomowitz doesn’t explicitly disclose the first entity is a public safety control authority.  
However, Young teaches the first entity is a public safety control authority (abstract and [0139]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Haber and Slomowitz and Young by incorporating the teaching of Young into the method of Haber and Slomowitz.
One skilled in the art would be motivated to modify Haber and Slomowitz and Young as described above in order to monitoring vital signs.
As per claim 27, Haber and Slomowitz and Young disclose An apparatus as claimed in claim 16, wherein the second entity is a user device (Young [0129]).  

Allowable Subject Matter

Claims 17-25,29-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to the arguments
With respect to applicant’s arguments. Applicant’s amendments necessitated new grounds of rejection and therefore the arguments are moot in view of the new grounds of rejection.
Conclusion
As necessitated by amendment, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).A shortened statutory period for 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Munear Akki whose telephone number is 571-272-3428. The examiner can normally be reached on Mon-Fri 8:00 am to 5:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Curtis kuntz can be reached at (571) 272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MUNEAR T AKKI/Primary Examiner, Art Unit 2687